410 F.2d 1141
Frank Crowe PEEL, Appellant,v.UNITED STATES of America, Appellee.
No. 26109.
United States Court of Appeals Fifth Circuit.
May 20, 1969.

Pearson & Josefsberg, Daniel S. Pearson, Robert C. Josefsberg, Miami, Fla., for appellant.
William A. Meadows, Jr., U. S. Atty., J. V. Eskenazi, Asst. U. S. Atty., Miami, Fla., for appellee.
Before TUTTLE and SIMPSON, Circuit Judges, and CASSIBRY, District Judge.
PER CURIAM:


1
Appellant was convicted of seven substantive counts of violation of the Dyer Act, 18 U.S.C.A. § 2312, and of a conspiracy count to violate the same Act.


2
The first argument made by appellant is that the trial court erred in restricting his cross-examination of Trinkner, the principal government witness, as to acts of Trinkner that may have been criminal in nature, but as to which there had been no indictment or conviction. We find nothing in this record to warrant departure from the well recognized rule that character examinations of a witness to impeach his credibility must ordinarily be limited to inquiries as to conviction of a felony or misdemeanor involving moral turpitude. Myers v. United States (5 Cir., 1967), 377 F.2d 412.


3
There is no substance to the remaining points raised by appellant as to the charge of the court dealing with the inference that may be drawn from proof of one's possession of recently stolen property.

The judgment is

4
Affirmed.